REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.	Claims 1-20 are allowed
	A Terminal Disclaimer was filed on 03/17/2021 to the Obviousness Double Patenting over U.S. Patent No. 10,506,237 and consequentially the rejection is withdrawn
	Based on the Applicant’s initiated interview of 03/12/2021 and a proposed amendment, the prior art to Marlat is overcome
Reasons for Allowance
2.	The amendment to claims follows the analysis rationale covered during an Applicant’s Interview by which the most representative cited prior art to Marlatt US 2015/0201198 has been overcome.
As represented in the Remarks by the Applicant, the subject matter of the amended claims indicate the advantage of determining the video transmission metrics at the camera rather than relying on the server for analysis. 
 The amended claims, recite; "determining, at the camera device, one or more transmission metrics for the transmitted first portion of the captured stream of images, the one or more transmission5 metrics includding a buffer latency calculated at a video buffer of the camera device for the encoded first portion of the captured stream of images." Marlatt instead describes that a "separate feedback path exists that feeds back metrics about decode and network capacity to the culling blocks in addition to information on the regions of interest (ROIs) the user is currently viewing, and resolutions for that session ( [0117]) and that a " feedback block 1624 takes feedback from decoders 1622 and presentation blocks 1614 (in a client device) and forwards that information to the culling blocks 1610" (in the client device 142). The feedback of decode and network capacity to the culling blocks in the client device of Marlatt is not "determining, at the camera device, one or more transmission metrics for the transmitted first portion of the captured stream of images, t the one or more transmission metrics including a buffer latency calculated at a video buffer of the camera device for the encoded first portion of the captured stream of images." As such, Marlatt fails to teach or suggest, "at the camera device, one or more transmission metrics for the transmitted first portion of the captured stream of images, the one or more transmission metrics including a buffer latency calculated at video bufuffer of the camera device for the encoded first portion of the captured stream of images.
New search has been performed, identifying art performing analogous functions but failing to disclose the process being performed at the camera as claimed. E.g., the arts to;
Leny (US 8,922,659) has been identified for comparable process and system but which does not teach about the camera local metrics control determining the bitrate of the encoded video stream, functions which are performed at the server in this case, or 
Kuusela (US 2017/0085915) encodes an input video stream at a second processing pass, the stream being initially buffered for a first pass processing by cropping and scaling the input data, to further apply a second pass to the input stream to be encoded according to metrics determined and analyzed at the first processing pass for latency evaluation (Fig.7, Par.[0065]-[0069]) but without referencing to bitrate adaptation based on camera determined metrics.  
None of the subsequent art searched revealed anticipative or obviousness indicia for consideration. The application is placed in condition for allowance.

Conclusion
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/